BOND, J.—
Some difficulty has arisen from the fact that the relations of the Union and the Council, originating as they did, are nowhere fully defined. The constitution and by-laws of the Union refer to lodges organized under its auspices rather as agencies; but this Council had had a career before it" considered making a connection with the Union; it approached the proposal with an existence that was regarded as independent, and with a fund of money in its treasury.
It is clear, I think, that the Council, as a body, through its officers, did enlist under the Union, as far as that could be done. The failure to deliver a formal charter does not suffice to defeat the purpose and acceptation of the parties on this point. After that the officers of the Council pursued the *457routine of a subordinate lodge, except, however, that it did not enter upon the main business of the Union. It did not procure members to share in the benefits contemplated by the laws of that organization. And after a while the officers decided that they did not, after all, wish to enlist their Council under the Union and made an alliance with another order.
In the argument the relief sought was said to be only the return of the collected fund to tlic Union to be administered by it. But I do not see any agreement or law that gives the Union the right to administer this old fund in any event. While the officers concerned did all intend to make the Council a regular subordinate body of the Union, they were dealing with something outside the laws of the Union, without any provision for such a fund already accumulated. And I see no theory upon which this court can prevent the Council’s going its way with that fund, and with the books of the old business.
The bill will be dismissed.